*486ERROR on certiorari. The affidavit, on Avhich the cerDorati was granted, fet forth, the adtion to be debt, the certi- ° ' *487orari itfelf ftated it to be trefpafs m the cafe. The defendant had ferved the plaintiff with a rule to aiBgn errors, before the expiration of which, an application was made to his Honor Mr. Juftice Kent, at-Chambers, for an enlargement of the time ; this his Honor was pleaféd to order on an affi- • davit of the plaintiff’s attorney, fpecifying the original caufe of a£tion, and that the defcribing the caufe as trefpafs on the cafe, was a miftake. To this affidavit the plaintiff had annexed a copy of a notice to move the court to allow the amendment of the certiorari, and had duly ferved the defendant’s attorney. Woods now moved for leave to amend the certiorari, by ftrikiug out the words ce trefpafs on the 66 cafe,” and, in their ftead, infcrting the word “ debt.’7
Ordered accordingly.